DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  claim 10, line 1, “claims” should be --claim--; and claim 11, line 1, “claims” should be --claim--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, hence claims 9-13, and claim 16, hence claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, lines 1-2, the recitation of “wherein the comprises” does not make sense.  It is not clear as to what is the subject of “comprises”. Perhaps, applicant intended to recite --wherein the composite silt fence fabric comprises--.
As to claim 16, line 3, the recitation of “wherein the comprises” does not make sense.  It is not clear as to what is the subject of “comprises”.  Perhaps, applicant intended to recite --wherein the composite silt fence fabric comprises--.
Claim 16 recites the limitation "the hydraulic flow capacity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singleton (US 8,747,027).
As to claim 1, Singleton discloses composite silt fence comprising a plurality of spaced stakes 41 and a composite silt fence fabric (10,100,200) coupled to the stakes 41 and configured for capturing pollutants within storm water.
As to claim 8, Singleton discloses wherein the comprises a silt fence fabric including i) a polymeric geotextile fabric particulate filtering layer (15A) defining the hydraulic flow capacity for the silt fence , ii) a pollutant capturing layer (15B) coupled to the polymeric geotextile fabric particulate filtering layer and configured to capture some select pollutants in water from flow that has passed through the polymeric geotextile fabric particulate filtering layer, and iii) a backing layer (15C) coupled to the pollutant capturing layer.
As to claim 10, Singleton implicitly discloses wherein the backing layer is a 200-300g/m2 polyethylene layer.  Singleton (col. 5, line 35) discloses a range of 35-275 grams per square meter.  
As to claim 13, Singleton discloses wherein the layers (15A, B, C, D) of the silt fence fabric are needle punched together (see col. 5, line 51).
As to claim 14, Singleton discloses the silt fence fabric has a width of 20”-48” and is capable of being rollable.
As to claim 15, Singleton discloses wherein the silt fence fabric includes i) a woven polymeric geotextile fabric particulate filtering layer (15D) exhibiting the minimum mesh size of the silt fence; and ii) a pollutant capturing layer (15A) thermally bonded to the woven polymeric geotextile fabric filtering layer and configured to capture through absorption or adsorption some select pollutants in water flow that has passed through the woven polymeric geotextile fabric layer.   Singleton discloses layers or plies that may be thermally bonded (see col. 5, lines 32-52).
As to claim 16, Singleton discloses a composite silt fence comprising a plurality of spaced stakes 41 and a composite silt fence fabric (10, 100, 200) coupled to the 
As to claim 17, Singleton discloses wherein the layers (15A, B, C, D) of the silt fence fabric are needle punched together (col. 5, lines 48-52).

Claim(s) 2-7, 9, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singleton (US 8,747,027).
As to claim 2, Singleton implicitly discloses wherein performing standard ASTM testing on the silt fence with 1645 LBS water with 105 LBS soil and 250 mg/L Oil for a 75 minutes test run yields a soil retention after the test run of greater than 85%.  Singleton discloses (col. 4, lines 33-52)  that the performance criteria for a given application may vary.
As to claim 3, Singleton implicitly dislcloses wherein the test run yields a soil retention after the test run of greater than greater than 90%.  Singleton discloses (col. 4, lines 33-52)  that the performance criteria for a given application may vary.
As to claim 4, Singleton implicitly discloses wherein performing standard ASTM testing on the silt fence (10) with 1645 LBS water with 105 LBS soil and 250 mg/L Oil for a 75 minutes test run yields a seepage rate after the test run of greater than 60%.  
As to claim 5, Singleton implicitly discloses wherein the test run yields a seepage rate after the test run of greater than 65%.  Singleton discloses (col. 4, lines 33-52)  that the performance criteria for a given application may vary.
As to claim 6, Singleton implicitly discloses wherein performing standard ASTM testing on the silt fence (10) with 1645 LBS water with 105 LBS soil and 250 mg/L Oil for a 75 minutes test run yields a yields an oil retention rate after the test run of greater than 90%.  Singleton discloses (col. 4, lines 33-52)  that the performance criteria for a given application may vary.
As to claim 7, Singleton implicitly discloses wherein the test run yields an oil retention rate after the test run of greater than 95%.  Singleton discloses (col. 4, lines 33-52)  that the performance criteria for a given application may vary.
As to claim 9, Singleton implicitly discloses wherein the polymeric geotextile fabric particulate filtering layer is a non-woven polypropylene particulate filtering layer having a 2-6 ounce rating.  Singleton also discloses (see col. 5, lines 32-52) that may have any suitable thickness and suitable basis weight for a particular application.
As to claim 12, Singleton implicitly wherein the pollutant capturing layer is at least one of 1-25 mm in thickness or 60-80 gram/sq. ft.  Singleton also discloses (see col. 5, lines 32-52) that may have any suitable thickness and suitable basis weight for a particular application.
As to claim 18, Singleton implicitly discloses wherein the pollutant capturing layer is at least one of 1-25 mm in thickness or 60-80 gram/sq. ft.   Singleton also discloses 
As to claim 19, Singleton implicitly discloses wherein performing standard ASTM testing on the silt fence (10) with 1645 LBS water with 105 LBS soil and 250 mg/L Oil for a 75 minutes test run yields a yields an oil retention rate after the test run of greater than 90%.  Singleton discloses (col. 4, lines 33-52)  that the performance criteria for a given application may vary.
As to claim 20, Singleton implicitly discloses wherein the test run yields an oil retention rate after the test run of greater than 95%.  Singleton discloses (col. 4, lines 33-52)  that the performance criteria for a given application may vary.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL